Filed 11/8/22 P. v. Lorenzo CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B315450

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. VA102845)
         v.

JAIME LORENZO,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Debra Cole-Hall, Judge. Reversed and
remanded with directions.
      Charles R. Khoury, Jr., under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle and Daniel C. Chang,
Deputy Attorneys General, for Plaintiff and Respondent.
                     I.    INTRODUCTION

       Defendant and appellant Jaime Lorenzo appeals from the
trial court’s denial of his Penal Code section 1172.61 petition for
resentencing. We reverse and remand for a new hearing.

    II.   FACTUAL AND PROCEDURAL BACKGROUND

        The following factual and procedural background are from
our second nonpublished opinion in this case, People v. Lorenzo
(Feb. 19, 2019, B285142):
        “The following facts are from our prior nonpublished
opinion in People v. Carino (Mar. 24, 2011, B220035). In 2009,
defendant was ‘convicted, following a jury trial, of the second
degree murder of Albert Rojas in violation of . . . section 187,
subdivision (a) (count 1) and the first degree murder of Federico
Perez also in violation of section 187, subdivision (a) (count 2)
. . . . The jury found true as to both [defendant and codefendant
David Carino] the allegation that a principal was armed with a
firearm in the commission of the murders within the meaning of
section 12022, subdivision (a)(1).’ (Ibid.) ‘The jury found not true
the allegation that [defendant] personally used a firearm within
the meaning of section 12022.53, subdivision (b).’ (Ibid.)




1      All statutory references are to the Penal Code. Defendant
filed his petition pursuant to section 1170.95. Effective
June 30, 2022, the Legislature renumbered section 1170.95 to
section 1172.6 with no change in text. (Stats. 2022, ch. 58, § 10.)
We will refer to the statute by its current section number only.




                                  2
       “‘The same jury convicted [codefendant Cesar Cardenas] of
vehicular manslaughter with gross negligence in the death of
Rojas, in violation of section 192, subdivision (c)(1).’ (Ibid.)
       “The evidence at trial demonstrated that on an evening in
October 2007, the two murder victims and their friends walked
out of a bar. (People v. Carino, supra, B220035.) One of the
friends, Erik Calderon, ‘relieved himself between two parked cars
in the parking lot . . . . Someone said, “Did you call us
[expletive]?” Erik saw that a truck was parked in the middle of
the parking lot with the doors open. Four people were standing
in front of [one of Erik’s coworkers]. The men were Juan Garcia,
[defendant, and Carino]. Carino and one other man were holding
guns. (Ibid.)
       “‘The two men with guns pointed them at Erik. Erik
repeated that they were leaving.
       “‘[Victim] Rojas walked up to the group, and the men
pointed their guns at him. Garcia asked Rojas who he was.
Rojas raised his hands to his shoulders and raised his sweatshirt
slightly. Rojas started walking backwards away from the men.
Garcia swung at Rojas, grazing his chin. Garcia then told the
other men to hold Rojas. The three men rushed toward Rojas,
who continued to walk backwards and attempt[ed] to protect his
face. Garcia continued swinging.
       “‘When Rojas reached the sidewalk on Gage [Street],
[victim] Perez ran up and began swinging. Garcia and two of the
men turned their attention to Perez and tried to hit him. One
man stayed with Rojas. Carino held a revolver and looked at
Perez. Rojas tried to get away and took a gun dropped by
[defendant]. Rojas moved toward Perez. Carino fired at Perez,
but the gun did not go off. He fired again and hit Perez. He then




                                3
fired three shots at Rojas, who was about five feet away. The
shooting was described in the reverse order [by a worker from the
bar].
       “‘Rojas was in front of a Maxima sedan. He fell after being
hit by the gunshot. Before he hit the ground, the Maxima, driven
by Cardenas, hit him. The front end of the car lifted. Rojas, who
weighed 250 pounds, became stuck between the front wheels of
the car. . . . [Cardenas made repeated attempts to move the car
and eventually drove down the street], dragging Rojas under the
car. Both [Rojas and Perez] later died [from their injuries].’
(People v. Carino, supra, B220035.)
       “‘[Defendant] was interviewed by the police and told them
that Carino shot Perez and Rojas. He said that Carino gave him
a semi-automatic handgun before they got out of the truck.
Carino had a revolver. During [defendant’s] fight with a man,
the gun fell out of [defendant’s] pocket. [Defendant] heard
gunshots, picked up his fallen gun, got into the truck and gave
the gun back to Carino. They drove away.’ (People v. Carino,
supra, B220035.)
       “‘The trial court sentenced [defendant] to 25 years to life in
state prison for the first degree murder conviction, plus a
concurrent 15 year[s] to life term for the second degree murder
conviction.’ (People v. Carino, supra, B220035.) This court
affirmed the conviction and judgment as to defendant. (Ibid.)
       “On January 28, 2015, defendant filed a petition for a writ
of habeas corpus in the trial court, contending that he could not
be convicted of first degree murder as an aider and abettor with a
natural and probable consequences theory under People v. Chiu
(2014) 59 Cal.4th 155. The District Attorney filed a concession
brief, agreeing that the petition should be granted. The District




                                  4
Attorney elected not to retry defendant on first degree murder
and instead agreed defendant’s conviction on count 2 should be
reduced from first degree to second degree murder, and that
defendant should be resentenced accordingly.
        “On March 17, 2017, the same trial judge who had presided
over the trial and sentenced defendant, granted defendant’s
petition and reduced defendant’s first degree murder conviction
to second degree murder. In rejecting defendant’s argument that
he should be sentenced to involuntary manslaughter,[fn. omitted]
. . . the trial court stated, ‘Well, I have to say, counsel, that I
heard the case, and I think this young man was up to—I think
the evidence is ample and almost overwhelming that he was up
to his ears in this whole transaction. [¶] He wasn’t a bystander
swept up by the events that—and there he is with his buddy and
his gun falls out of his pocket and people die.’” (People v. Lorenzo,
supra, B285142.)
        On July 19, 2017, the trial court conducted defendant’s
resentencing hearing. It again rejected defendant’s request that
he be sentenced to involuntary manslaughter and probation and,
instead, sentenced him to “‘15 years to life. [¶] All other
conditions as stated before apply.’” (People v. Lorenzo, supra,
B285142.)
        The following procedural background is from our third
nonpublished opinion in this case, People v. Lorenzo (Oct. 14,
2020, B298311):
        “On February 25, 2019, defendant filed a petition for
resentencing pursuant to section [1172.6].2 The matter was

2      The petition consisted of a declaration from defendant’s
trial counsel declaring defendant’s eligibility for section 1172.6
resentencing. In his declaration, defense counsel stated that




                                  5
assigned to the same trial judge who had presided over
defendant’s trial and sentencing hearings. On March 21, 2019,
the prosecution filed a request for an extension of time to file an
informal response to the petition. The trial court granted the
request and continued the hearing to May 30, 2019.
      “On April 22, 2019, in chambers, off the record, and without
counsel for either party or defendant present, the trial court
denied defendant’s petition. It ruled, ‘This is not a natural and
probable [consequences] case. The law of the case was
established by the Court of Appeal in People v[.]Carino et [al.]
B220035 filed 3/24/11, wherein the court found petitioner was
equally guilty. It was an aider and abettor theory.’” (People v.
Lorenzo, supra, B298311.)
      Defendant appealed from the trial court’s ruling,
contending the court erred in denying his section 1172.6 petition
based on its finding that his murder convictions were not based
on a natural and probable consequences theory. The Attorney
General conceded the court erred. We reversed the court’s order
and remanded the matter to the trial court to appoint counsel
and conduct further proceedings in accordance with the terms of
section 1172.6. (People v. Lorenzo, supra, B298311.) Our
remittitur issued on October 14, 2020.
      At a December 18, 2020, hearing following our remand, the
prosecutor stated, “I’ll just be forthright with the court. Under
the new [District Attorney]’s Special Directive 20[-]14, based on
the fact that the only theory I argued in this case was natural


defendant requested the trial court to appoint counsel for him.
Although no appointment order appears in the record, the trial
court served trial counsel with all minute orders and trial counsel
filed the notice of appeal.




                                 6
and probable consequence[s], I am precluded from arguing
implied malice murder since I did not argue that at the time of
the trial. [¶] So I’m precluded from arguing and opposing this
motion under that directive. I don’t know if the court feels
comfortable making a ruling at this point.”
       The trial court—a judge other than the judge who presided
over the trial—stated that it was not comfortable making a ruling
because it was not familiar with the file or the facts. It continued
the matter and suggested the District Attorney’s Office might
want to file something to make a better record of its position
given the nature of the charges. The court also advised the
prosecutor to notify the victims’ families “before anything is
finalized.”
       On January 12, 2021, the prosecution filed a response to
defendant’s petition for resentencing. In part, the response
quoted from the District Attorney’s Office Special Directive 20-14
as follows: “‘If the jury was never instructed on direct aiding and
abetting, implied malice murder, or any other intent-to-kill
theory, or if the trial prosecutor never argued one of these
theories, this Office will not argue that the petitioner can now be
convicted under one of these theories during [section 1172.6]
proceedings. Theories must remain consistent.’” Although the
jury was instructed on implied malice murder, because the trial
prosecutor relied only on a natural and probable consequences
theory of guilt and did not argue second degree implied malice
murder, the prosecution “submit[ted] on [defendant’s] petition for
resentencing and defer[red] to the Court’s discretion.”
       On September 7, 2021, the trial court found that defendant
had made a prima facie showing for relief. The court stated that
it would proceed to an evidentiary hearing. The prosecutor and




                                 7
defense counsel agreed. Because the victims’ families were not
present, however, the court stated that it would begin the
evidentiary hearing but would not make a final ruling.
       The trial court asked the prosecutor if she would be making
a legal argument. The prosecutor responded that she was
precluded from arguing a new theory of guilt pursuant to office
policy, but believed she was “within [her] right to argue, perhaps,
legal issues but not factual issues.”
       The trial court stated that it had not been the trial judge
and so would need defense counsel’s and the prosecutor’s
assistance in understanding the case. To that end, the court
stated that if it ordered the prosecutor to respond to questions, it
thought the prosecutor was obligated to answer. The prosecutor
agreed.
       Defense counsel interjected that the trial court found
defendant had made a prima facie case and it was the
prosecution’s burden at an order to show cause hearing to present
evidence that established beyond a reasonable doubt another
theory of guilt. Because the prosecution “indicated they
submit[ted]” and would not present evidence, defense counsel
requested the court summarily grant the petition. The court
responded that it understood the prosecution was not going to
make an argument, but it believed it still had an obligation to
“follow the law and to determine whether or not it can be proven
beyond a reasonable doubt.”
       The trial court asked defense counsel if he had authority
“that indicates that when there is a stipulation or an agreement
between the parties, that in fact that means that [it] no longer
ha[d] a duty to evaluate” the evidence. Defense counsel
responded that he did not have such authority.




                                 8
       The prosecutor then clarified the prosecution’s position.
She explained that although she was precluded from arguing a
new theory of guilt to the trial court, she “didn’t mean to indicate,
by submitting, that [she] was not expecting the court to rely on
the record of conviction.” Instead, she “fully expected the record
of conviction to be considered by [the] court independently to
determine if there was sufficient evidence to prove beyond a
reasonable doubt the defendant guilty of murder under any other
theory of liability.” The trial court asked if the prosecutor was
requesting it to consider the record of conviction. The prosecutor
responded that she was. The court stated that it would review
the record of conviction in making its ruling.
       The trial court then reviewed videos of the incident with
the assistance of defense counsel and the prosecutor and
considered arguments concerning that evidence and the jury’s not
true finding on the personal use of a firearm allegation against
defendant. At the conclusion of the day, the court continued the
matter to September 29, 2021, for further proceedings.
       On September 27, 2021, the prosecution filed an amended
response to defendant’s petition for resentencing. It argued that
the record of conviction proved beyond a reasonable doubt that
defendant was guilty of the second degree murders of Rojas and
Perez under an implied malice theory of guilt.
       At the resumed hearing on September 29, 2021, Rojas’s
family was present, Perez’s family was not. The trial court ruled
that because the jury found that defendant did not personally use
a firearm, it would not consider “any facts that may indicate that
the defendant pointed or waived [sic] a gun.”
       The prosecutor argued that the evidence supported an
implied malice theory of second degree murder. That is,




                                  9
defendant and Carino brought loaded guns to a fight where
nobody else was armed; defendant knew Carino was armed; any
“normal adult” knows loaded guns can kill; and defendant’s act of
arming himself in a show of aggression, force, and intimidation
was inherently dangerous and led to Rojas’s and Perez’s deaths.
       The trial court denied defendant’s petition for resentencing.
It found there was sufficient evidence that defendant was guilty
of second degree murder as an aider and abettor under a direct
aider and abettor theory. The court found it important that
Carino handed defendant a gun before they got out of the car and
defendant accepted the gun, Carino was armed when he got out
of the car, Carino and defendant were the aggressors in
confronting unarmed persons, and defendant stomped and kicked
Perez in the head and face and continued to kick or stomp Perez
after Carino shot Rojas and Perez was down. The court
explained, “These are all facts that I believe would prove—or
could prove beyond a reasonable doubt that the natural
consequence of those acts was deliberately performed by a person
who knows that their conduct endangers the life of another and
acts with a conscious disregard for life.”
       The trial court further explained, “I believe that
[defendant] did, in fact aid and abet [Carino]. [¶] The taking of
the gun, [Carino] giving him the gun was for the purpose of
aiding, assisting and encouraging in the acts that occurred. [¶]
I believe there was sufficient facts in the record of conviction to
prove beyond a reasonable doubt that [defendant] could be
convicted of second degree murder beyond a reasonable doubt as
a direct aider and abettor.”




                                10
                       III.   DISCUSSION

A.    Section 1172.6, Subdivision (d)(2)

      Defendant contends the trial court violated the plain
meaning of section 1172.6, subdivision (d)(2) when it refused to
accept the parties’ stipulation that he was eligible for
resentencing. The court did not err.
      Section 1172.6, subdivision (d)(2) provides, in relevant part,
“The parties may waive a resentencing hearing and stipulate that
the petitioner is eligible to have the murder, attempted murder,
or manslaughter conviction vacated and to be resentenced.” The
prosecutor did not, at any time during the section 1172.6
proceedings, waive a resentencing hearing and stipulate that
defendant was eligible to have his second degree murder
conviction vacated and to be resentenced.3
      Instead, at the initial December 18, 2020, hearing, the
prosecutor stated that because she only argued a natural and
probable consequences theory at trial, Special Directive 20-14


3      Thus, we need not decide whether a trial court is obligated
to grant a petition when a prosecutor stipulates that a defendant
is eligible for section 1172.6 resentencing. (But see People v.
Machado (Oct. 31, 2022, B311023) ___Cal.App.5th___ [2022 WL
16458693 *15–16 [“[t]he trial court still has a duty to examine
the evidence already in the record, namely the record of the
defendant’s conviction, along with any evidence the defendant
chooses to introduce on his own behalf, so that the court can
determine whether that evidence ‘prove[s], beyond a reasonable
doubt, that [he] is guilty of murder or attempted murder under
California law as amended by’ Senate Bill No. 1437. (§ 1172.6,
subd. (d)(3))”].)




                                11
precluded her from opposing defendant’s resentencing petition
and arguing an implied malice murder theory of guilt. In its
January 12, 2021, formal response to defendant’s petition for
resentencing, the prosecution submitted on defendant’s petition
and deferred to the trial court’s discretion. At the
September 7, 2021, hearing, the prosecutor argued to the court
that she fully expected the court to consider the record of
conviction in independently determining whether there was
sufficient evidence to prove defendant guilty of murder under a
viable theory of guilt beyond a reasonable doubt. Finally, in its
September 27, 2021, amended response to defendant’s petition for
resentencing and at the September 29, 2021, hearing, the
prosecution argued that the record of conviction proved beyond a
reasonable doubt that defendant was guilty of the second degree
murders of Rojas and Perez under an implied malice theory of
guilt.

B.    Section 1172.6, Subdivision (d)(3)

       Defendant contends the trial court erred in relying on the
“no-longer valid theory of natural and probable consequences to
find that [he] deliberately performed the acts recited by the
[court] to ‘endanger the life of another’ and ‘acts with a conscious
disregard for life.’” Also, although not entirely clear, defendant
appears to contend the court erred when it found substantial
evidence—an incorrect standard—supported his murder
convictions rendering him ineligible for section 1172.6
resentencing.
       We reject defendant’s first contention. The trial court
properly recited elements of direct aiding and abetting second




                                 12
degree murder, not natural and probable consequences murder.
(People v. Gentile (2020) 10 Cal.5th 830, 850 [“notwithstanding
Senate Bill [No.] 1437’s elimination of natural and probable
consequences liability for second degree murder, an aider and
abettor who does not expressly intend to aid a killing can still be
convicted of second degree murder if the person knows that his or
her conduct endangers the life of another and acts with conscious
disregard for life” (italics added)].)
        As for defendant’s second contention, we conclude that the
record is ambiguous as to whether the trial court applied the
correct standard, an issue we review de novo. (People v. Prunty
(2015) 62 Cal.4th 59, 71; People v. Drayton (2020) 47 Cal.App.5th
965, 981, abrogated on another ground in People v. Lewis (2021)
11 Cal.5th 952, 963 (Lewis).)
        “At the hearing stage, ‘the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.’ ([§ 1172.6, subd.
(d)(3)].)” (Lewis, supra, 11 Cal.5th at p. 960.) Whether a
defendant committed murder under a still-valid theory is a
factual question. (People v. Clements (2022) 75 Cal.App.5th 276,
294 (Clements).) “The Legislature made this clear by explicitly
holding the People to the beyond a reasonable doubt evidentiary
standard and by permitting the parties to submit new or
additional evidence at the hearing on eligibility. ([§ 1172.6, subd.
(d)(3)].) Reading the statute to require the trial judge to decide
only whether substantial evidence supports a conviction under a
still-valid theory would undercut that explicit requirement. The
substantial evidence test asks only ‘whether substantial evidence
supports the conclusion of the trier of fact, not whether the
evidence proves essential facts beyond a reasonable doubt, or by




                                13
clear and convincing evidence.’ (In re Joseph E. (1981) 124
Cal.App.3d 653, 661 . . . , italics added.) By contrast, a fact finder
tasked with holding the People to the beyond a reasonable doubt
standard, ‘must impartially compare and consider all the
evidence that was received throughout the entire trial’ and
determine whether that ‘proof . . . leaves you with an abiding
conviction that the charge is true.’ (CALCRIM No. 220; see also
. . . § 1096 [reasonable doubt ‘is that state of the case, which,
after the entire comparison and consideration of all the evidence,
leaves the minds of jurors in that condition that they cannot say
they feel an abiding conviction of the truth of the charge’ (italics
added)].) We presume the Legislature was aware of this
distinction when they enacted section [1172.6], and therefore
conclude the plain text of the statute requires the trial judge to
sit as a fact finder, not as a quasi-appellate court.” (Id. at
pp. 294–295.)
         We cannot determine from this record whether the trial
court, as an independent fact finder, found defendant guilty as a
direct aider and abettor beyond a reasonable doubt or whether it,
as a quasi-appellate court, found sufficient evidence to support
such a finding. The court both stated, “I believe that [defendant]
did, in fact aid and abet [Carino],” and “I believe there was
sufficient facts in the record of conviction to prove beyond a
reasonable doubt that [defendant] could be convicted of second
degree murder beyond a reasonable doubt as a direct aider and
abettor.” These do not appear to be alternative findings. (See
Clements, supra, 75 Cal.App.5th at pp. 288–289, 297–298.)
         The Attorney General contends that, even assuming the
trial court erred by applying the wrong statutory standard, any
error is harmless because “[o]ther statements by the court made




                                 14
absolutely clear how the court would have ruled under the
[correct] standard . . . .” But the court’s statements about
defendant’s participation in the crimes would apply with equal
force whether the court was acting as an independent fact finder
or reviewing for substantial evidence. Because we are unable to
conclude that the court acted as an independent fact finder and
applied the guilt beyond a reasonable doubt standard in finding
defendant ineligible for resentencing relief, we reverse the court’s
order and remand the matter for further proceedings.4




4     Because we cannot determine whether the court applied
the correct standard of proof, we do not reach the issue of
whether sufficient evidence supported the court’s ruling that
defendant was ineligible for resentencing.




                                 15
                      IV.   DISPOSITION

       The order is reversed. We remand for the limited purpose
of allowing the trial court either to clarify that it acted as an
independent factfinder in denying defendant’s section 1172.6
petition, or to redetermine the matter, based on the evidence
received at the prior evidentiary hearing, under the correct
standard.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           KIM, J.



We concur:




             MOOR, Acting P. J.




             TAMZARIAN, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                16